— Appeal by the defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered April 29, 1986, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of ineffective assistance of trial counsel is based primarily on matters which are dehors the record and, thus, are not reviewable on direct appeal. Insofar as we are able to review his claim, we find that the defendant received effective assistance of counsel. The remainder of his present claim may be addressed in a postconviction proceeding pursuant to CPL 440.10 (see, People v Candelaria, 139 AD2d 752).
We note that the defendant received the sentence he was promised when he pleaded guilty (see, People v Kazepis, 101 AD2d 816). Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.